DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed September 25, 2020, applicant submitted an amendment filed on December 28, 2020, in which the applicant amended and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited fails to teach the claims as amended.  Applicants’ arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al. (U.S. PG Publication:  2017/0242657), hereinafter referenced as Jarvis (U.S. PG Publication:  2014/0330560), hereinafter referenced as Venkatesha and Sakamoto (U.S. PG Publication:  2003/0185358) and in further view of Brique et al. (USPN 10,050,967), hereinafter referenced as Brique.
With respect to Claim 1, Jarvis recites:
Receiving a voice instruction of a user, captured by an audio device (audio device receives a user voice command, Paragraphs 0090-0091, 0098, 0108-0109, 0111, 0146, and 0162), and 
In response to the received voice instruction of the user:  Obtaining affixed information related to the user (in response to receiving the user voice command, affixed user information is determined (e.g., age or gender related information according to a voice profile affixed to a user profile among other data types), Paragraphs 0079, 0098, 0102-0106, 0109-0118, and 0129); 
Determining a location of the user (a user location where a device that received a voice command is determined for use in determining a service permission level, Paragraphs 0111, 0125, 0134, 0151, and 0162); and 
Providing a personalized service corresponding to the service permission level based on the received voice instruction of the user and the affixed information (the service (e.g., for media playback) is customized based upon the received voice command and the affixed identification information related to the user which also corresponds to a location-based permission level, Paragraphs 0018, 0111, 0117-0122, 0125, 0134, 0151, 0154-0158, and 0162).
Although a service for a user in Jarvis is provided based upon affixed user information, the affixed information relates to a voice profile and not information “being (Paragraphs 0009, 0013-0015, 0022, 0026-0027, 0041, 0044, 0058-0059, 0073, and 0088).
Jarvis and Venkatesha are analogous art because they are from a similar field of endeavor in speech controlled systems including user authentication.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jarvis with the image-based verification taught by Venkatesha in order to achieve a predictable result in the form of providing a better user experience via increased security though the consideration of additional image sensor information which is a helpful supplement to voice identification (Venkatesha, Paragraphs 0003, 0009-0011, and 0076).
Although Jarvis discloses a permission level of a service dependent upon where a particular audio device is located, Jarvis in view of Venkatesha does not explicitly teach a correspondence relationship between multiple different locations and multiple different service levels for the audio device which is used to determine a service permission level corresponding to the location of the audio device.  Sakamoto, however, features different service access levels corresponding to different locations for a voice command/instruction stored in a database that is utilized in determining a particular (Paragraphs 0025 and 0051-0057).
Jarvis, Venkatesha, and Sakamoto discloses the method as described above.  In addition, Sakamoto teaches broadcasting messages via a voice output (p. 0042), however, does not specifically teach in response to determining that the voice instruction indicates a service request that does not match the permission level, providing a feedback message to the user indicating a denial of the service request and a reason of the denial.
Jarvis, Venkatesha and Sakamoto are analogous art because they are from a similar field of endeavor in speech controlled systems including user authentication.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jarvis in view of Venkatesha with the correspondence database utilized in determining a particular permission level taught by Sakamoto in order to provide a predictable result in the form of offering more flexible device control (Sakamoto, Paragraph 0055).
Brique teaches a method comprising in response to determining that the voice instruction indicates a service request that does not match the permission level, providing a feedback message to the user indicating a denial of the service request and a reason of the denial (column 7, line 58 – column 8, line 2), to control access levels.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to grant or deny access and provide a variety of ways to notify the user.
Claim 2, Jarvis further recites:
The affixed information related to the user includes at least one of a user's age, a user's gender, or a user's identity (the affixed user information includes age, gender, and user registered identification, Paragraphs 0102-0104).
With respect to Claim 5, Jarvis further recites:
Analyzing the received voice instruction of the user to obtain voice information, the affixed information further including the voice information (the user identification-related information is obtained based upon comparison of a user’s voice input with a stored voice profile/print, Paragraphs 0102-0111, 0123, 0129, and 0160; note also that Venkatesha further recites the further inclusion of voice information with image-related information in user identity verification, Paragraphs 0011, 0024, 0038, and 0073).
With respect to Claim 6, Jarvis further recites:
Analyzing the received voice instruction of the user includes: 
Pre-storing voiceprints of different users (voice prints for a plurality of different registered users are created prior to the issuance of commands, Paragraphs 0025, 0103, and 0109); and 
Comparing the received voice instruction of the user to the pre-stored voiceprints of different users to obtain the voice information of the user (the received voice command information is compared to the stored voice profile/print in order to identify the user and obtained the affixed user profile information, Paragraphs 0102-0111, 0123, 0129, and 0160).
With respect to Claim 7, Jarvis further recites:
(the received user voice command is compared with the pre-stored voiceprints of different users includes a category of a user such as age or gender, Paragraphs 0102-0111, 0123, 0129, and 0160).
With respect to Claim 8, Jarvis further recites:
The user's category is defined based on at least one of a user's age, a user's gender, or a user's identity (the received user voice command is compared with the pre-stored voiceprints of different users includes a category of a user such as age, gender, and an identity of a registered user associated with particular settings/preferences, Paragraphs 0102-0111, 0123, 0129, and 0160).
With respect to Claim 9, Jarvis further recites:
Collecting sensor information through at least one user identification sensor, wherein the affixed information includes the sensor information (affixed user identification information is obtained through at least one identification sensor, e.g., a microphone, Paragraphs 0024, 0093-0095, 0097, 0103, and 0109-0110; note that Venkateha teaches additional sensors for determining the affixed information , Paragraphs 0024-0029 and 0038).
With respect to Claim 10, Jarvis further recites:
The personalized service is selected from a plurality of pre-stored service options each corresponding to one of a plurality of the different permission levels (pre-storing a user profile for a plurality of users which includes different options for different permission levels (e.g., a registered user, a guest, a child) providing corresponding differing levels of service permission, Paragraphs 0102-0103, 0100, 0126, 0129-0131, 0162, 0164, and 0167-0170).
With respect to Claim 11, Jarvis further recites:
Pre-storing a plurality of service options corresponding to different voice instructions and different presenting methods corresponding to different affixed information related to different users (pre-storing a user profile for a plurality of users which includes different playback settings/configuration options for each user that is associated with the affixed information, Paragraphs 0102-0103, 0100, 0120, 0122, 0126, 0129-0131, 0164, and 0167-0170); 
Selecting a personalized service from the plurality of service options and a presenting method from the different presenting methods, based on the received voice instruction of the user and the affixed information, wherein the presenting method includes at least one of broadcasting speed, speaker volume, displaying color, displaying font, or font size; and providing the personalized service using the presenting method (the user affixed information associated with a voice command is used to select a personalized service (e.g., media playback) in a presenting method which includes a speaker volume, Paragraphs 0045, 0102-0103, 0100, 0120, 0122, 0126, 0129-0131, 0164, and 0167-0170).
With respect to Claim 12, Jarvis further recites:
Sending the voice instruction of the user and the affixed information related to the user to a centralized controller (the command and user registration information is communicated to a central computer, Paragraphs 0117-0120); and 
(the server computer selects and provides personalized service (e.g., media playback) based upon the user command and the user registration information, Paragraphs 0117-0126 and 0150).
With respect to Claim 13, Jarvis further recites:
Sending the voice instruction of the user to a centralized controller from the audio device (the command and user registration information is communicated to a central computer from the user audio device, Paragraphs 0096, 0117-0120 and 0150); 
Sending multiple service options to the audio device from the centralized controller (multiple service options are sent to the user for selection from the central computer, e.g., a listed of preferred stations or a playlist of songs for a particular recording artist, specific to that registered user, Paragraphs 0023, 0028, 0047, 0069, 0100-0103, 0105, 0120, 0122, and 0157); and
Selecting and providing the personalized service based on the voice instruction of the user and the affixed information by the audio device (the server computer selects and provides personalized service (e.g., media playback) with the personalized options based upon the user command and the user registration information, Paragraphs 0028, 0117-0126, 0150, and 0157).
With respect to Claim 14, Jarvis and Venkatesha further recite:
Sending the voice instruction of the user to a centralized controller from the audio device and sending the affixed information to the centralized controller from an image sensor (Jarvis teaches that the affixed information along with the voice command are sent from the multiple audio devices to a centralized computer Paragraphs 0047, 0092, 0108, 0123, 0129, 0150, 0160, and 0167; wherein the image information is used in conjunction with voice information as taught by Venkatesha, Paragraphs 0038 and 0073-0074); and 
Selecting and providing the personalized service based on the voice instruction of the user and the affixed information by the centralized controller (the server computer selects and provides personalized service (e.g., media playback) based upon the user command and the user registration information, Paragraphs 0117-0126 and 0150).

Claims 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Sakamoto further in view of Tian et al (U.S. PG Publication:  2018/0047394; cited in the PTO-892 from 3/20/2020), hereinafter referenced as Tian and Brique.

With respect to Claim 15, Jarvis discloses:
A centralized controller, coupled with an audio device and a storage device storing a plurality of service options corresponding to voice instructions and affixed information of users (central/server computer that is coupled with a user audio device and storage for a registered user profile which includes a plurality of service (e.g., media playback) options corresponding to a voice instructions and associated with affixed user data (e.g., voice profiles, gender information, age information), Paragraphs 0079, 0092, 0096, 0099, 0102-0103, 0105, 0107-0110, 0117-0120, 0127, 0148, and 0150), wherein: 
In response to receiving a voice instruction of a user captured by the audio device, the centralized controller determines the affixed information related to the user (multiple service options or a service (e.g., particular media playback) are provided to the user from the central computer based upon the received voice command and determined affixed user information, Paragraphs 0023, 0028, 0069, 0100-0103, 0105, 0117-0126, and 0157),
Determines a location of the audio device (a location where a device that received a voice command is determined for use in determining a service permission level, Paragraphs 0111, 0125, 0134, 0151, and 0162); and
Provides one of the plurality of service options that corresponds to the service permission level based on the voice instruction and the affixed information of the user to the audio device to provide a personalized service (multiple service options or a service (e.g., particular media playback) are provided at a service level to the user from the central computer based upon the received voice command, location information and the affixed user information, Paragraphs 0023, 0028, 0069, 0100-0103, 0105, 0111, 0117-0126, 0134, 0151, 0157, and 0162).
Although Jarvis discloses a permission level of a service dependent upon where a particular audio device is located, Jarvis does not explicitly teach a correspondence relationship between multiple different locations and multiple different service levels for the audio device which is used to determine a service permission level corresponding to the location of the audio device.  Sakamoto, however, features different service access levels corresponding to different locations for a voice command/instruction stored in a database that is utilized in determining a particular permission level corresponding to the location of the audio device capturing the voice instruction that in turn is utilized (Paragraphs 0025 and 0051-0057).
Jarvis and Sakamoto are analogous art because they are from a similar field of endeavor in speech controlled systems including user authentication.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jarvis with the correspondence database utilized in determining a particular permission level taught by Sakamoto in order to provide a predictable result in the form of offering more flexible device control (Sakamoto, Paragraph 0055).
Although Sakamoto discloses different service access levels corresponding to different locations and warning messages played to users when a permission level is not met, Jarvis in view of Sakamoto do not specifically teach the playback of a feedback voice message indicating the location of the audio device does not have a permission for the service request when determining that the voice instruction indicates a service request that does not match the permission level.  Tian, however, discloses that when a user device location does not match a required location for a voice request/command, a notification message is played for the user indicating that the authorization has failed due to the location (Paragraphs 0056, 0063-0064, and 0111) wherein Sakamoto already provides for alarm communication messages/notifications rendered to a user in a voice format when a required permission level is not met (Paragraphs 0042, 0072, 0075, and 0083).
Jarvis, Sakamoto, and Tian are analogous art because they are from a similar field of endeavor in speech controlled systems including user authentication.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify 
Brique teaches a method comprising in response to determining that the voice instruction indicates a service request that does not match the permission level, providing a feedback message to the user indicating a denial of the service request and a reason of the denial (column 7, line 58 – column 8, line 2), to control access levels.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to grant or deny access and provide a variety of ways to notify the user.
With respect to Claim 16, Jarvis discloses:
The audio device determines voice information of the user based on the voice instruction, the affixed information including the voice information (the audio device or the central computer may determine the affixed user profile information based upon the voice command, Paragraphs 0103, 0109-0110, and 0129); and 
The centralized controller selects the service from the plurality of pre-stored service options based on the voice instruction and the affixed information of the user as the personalized service, and sends the personalized service to the audio device for the audio device to provide the personalized service (the server computer selects and provides personalized service (e.g., media playback) or setting options based upon the user command and the user registration information, Paragraphs 0023, 0028, 0069, 0100-0103, 0105, 0117-0126, 0150, and 0157).
Claim 18, it is interpreted and rejected for similar reasons as set forth in claim 15.  In addition, Jarvis further recites:
An audio device, comprising a processor and a sound collector for receiving a voice instruction of a user (one or more audio devices (e.g., a networked microphone device or multiple playback devices) each comprising a microphone for receiving a user voice command wherein each device is comprised of a processor, Paragraphs 0082, 0093, 0107-0108, 0112-0113, and 0115; Fig. 3, Elements 302 and 310 and Fig. 6, Elements, 602 and 606), wherein the processor of the audio device is configured to: 
In response to the voice instruction of the user received through the sound collector: determine affixed information of the user, determine a location of the audio device, receive, from a centralized controller, one or more service options based on the voice instruction and the affixed information of the user, and provide a personalized service selected from the one or more service options that corresponds to the service permission level (multiple service options or a service (e.g., particular media playback) are provided at a service level to the user from the central computer based upon the received voice command, location information and the affixed user information, Paragraphs 0023, 0028, 0069, 0099-0103, 0105, 0110-0111, 0115-0126, 0134, 01450151, 0157, and 0162).
Although Jarvis discloses a permission level of a service dependent upon where a particular audio device is located, Jarvis does not explicitly teach a correspondence relationship between multiple different locations and multiple different service levels for the audio device which is used to determine a service permission level corresponding to the location of the audio device.  Sakamoto, however, features different service access (Paragraphs 0025 and 0051-0057).
Jarvis and Sakamoto are analogous art because they are from a similar field of endeavor in speech controlled systems including user authentication.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jarvis with the correspondence database utilized in determining a particular permission level taught by Sakamoto in order to provide a predictable result in the form of offering more flexible device control (Sakamoto, Paragraph 0055).
Although Sakamoto discloses different service access levels corresponding to different locations and warning messages played to users when a permission level is not met, Jarvis in view of Sakamoto do not specifically teach the playback of a feedback voice message indicating the location of the audio device does not have a permission for the service request when determining that the voice instruction indicates a service request that does not match the permission level.  Tian, however, discloses that when a user device location does not match a required location for a voice request/command, a notification message is played for the user indicating that the authorization has failed due to the location (Paragraphs 0056, 0063-0064, and 0111) wherein Sakamoto already provides for alarm communication messages/notifications rendered to a user in a voice format when a required permission level is not met (Paragraphs 0042, 0072, 0075, and 0083).

With respect to Claim 20, Jarvis further recites:
The audio device further includes:  a storage for storing voiceprints of different users (user voice profiles stored for a plurality of users wherein the storage may be located in an audio device (e.g., a playback device or networked microphone device), Paragraphs 0024, 0103, 0110-0111, 0115, 0117, and 0149), wherein: 
The processor is further configured to obtain voice information of the user by comparing the voice instruction of the user with the voiceprints of different users, and the affixed information includes the voice information (distinguishing a user based upon profile information (e.g., gender, age, etc.) by comparing the voice command to the stored user voice profile/voiceprint, Paragraphs 0024, 0103, 0109-0111, 0115, 0117, and 0149).

Claim 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al in view of Sakamoto Tian and Brique and in further view of Williams et al (U.S. PG Publication:  2017/0236512).

Claim 17, Jarvis in view of Sakamoto teaches the speech recognition server computer using user identification information for processing a spoken command to provide a personalized service, as applied to Claim 15.  Jarvis further recites:
The audio device determines voice information of the user based on the voice instruction, the affixed information including the voice information (the audio device may determine the affixed user profile information based upon the voice command, Paragraphs 0103, 0109-0110, and 0129); and
The centralized controller selects multiple service options from the plurality of pre-stored service options based on the voice instruction of the user, and sends the multiple service options to the audio device (the server computer selects and provides personalized service (e.g., media playback) or setting options based upon the user command and the user registration information, Paragraphs 0023, 0028, 0069, 0100-0103, 0105, 0117-0126, 0150, and 0157) 
Although it is noted that the limitation ”for the at least one audio device to select therefrom and to provide the personalized service from the multiple service options based on the affixed information of the user” is an intended use for the transmitted service options taught by Jarvis and thus does not receive patentable weight instead of a function of a positively recited audio device (i.e., the device is not claimed as a separate component of the system because it is only recited in functional limitations in reference to the server computer/centralized controller), this limitation has been considered in the interest of compact prosecution.  While Jarvis teaches audio sources specific to affixed user profile information (Paragraph 0100-0101 and 0118), Jarvis does (Paragraphs 0031-0034, 0036, and 0127).
Jarvis, Sakamoto, Tian, and Williams are analogous art because they are from a similar field of endeavor in speech command recognition based upon user identity.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jarvis in view of Sakamoto in view of Tian with the device selection among multiple service options taught by Williams to provide a predictable result in the form of enabling access to user-specific service content that is only locally accessible (Williams, Paragraphs 0033 and 0103).
Lastly, note that limitations of claim 17 pertaining to details of the audio device are outside of the scope of claim 17 which is drawn to the centralized controller where the audio device is not positively recited as a component of the system.
With respect to Claim 19, Jarvis further recites:
The centralized controller is configured to send the one or more service options to the processor of one of the at least one audio device (the audio device processor(s) execute instructions involving determined the affixed user profile information and obtains multiple service options from a central computer in accordance with the received voice command and the affixed user information, Paragraphs 0023, 0028, 0069, 0099-0103, 0105, 0110-0111, 0115-0126, 0145, and 0157), and the audio device-based processor selecting the one or more service options based on the affixed information of the user, is taught by Williams as applied to claim 17.  Note that as the audio device is positively claimed as a system component in claim 18, the device-based .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al  in view of Venkatesha, Sakamoto and Brique and in further view of Ryu et al (U.S. PG Publication:  2015/0127344), hereinafter referenced as Ryu.

With respect to Claim 21, Jarvis in view of Venkatesha and further in view of Sakamoto discloses the method for using user identification information including image information for processing a spoken command to provide a personalized service.  While Jarvis does disclose the identification of a user’s age category including a child via affixed information as applied to Claim 1, Jarvis in view of Venkatesha and further in view of Sakamoto does not specifically recite that a feedback voice message responsive to the received voice instruction is broadcasted in normal, elder and child tones in accordance with respective senior, junior, and child user categorizations.  Ryu, however, discloses using voice information to identify an age category of a user voice command/instruction as being older/senior, junior (e.g., teenager or twenties and/or male/female), and a child and generating a supplied personalized voice response output to the user in different and distinct tones in accordance with the age categories (Paragraphs 0007, 0046-0047, 0051, 0063-0068, 0081-0084, 0090, and 0095-0096; see also Page 4, claim 7).
Jarvis, Venkatesha, Sakamoto, and Ryu are analogous art because they are from a similar field of endeavor in speech controlled systems including user characteristic determination.  Thus, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the teachings of Jarvis in view of Venkatesha in view of Sakamoto with the personalized age-based response voice tones taught by Ryu in order to provide a predictable result in the form of improving the effect of information transmission because the responsive voice is generated to correspond to the characteristics of a user (Ryu, Paragraph 0098).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jarvis et al  in view of Venkatesha, Sakamoto and Brique and in further view of Ahn et al. (PGPUB 2014/0222432), hereinafter referenced as Ahn.

Regarding claim 22, it is interpreted and rejected for similar reasons as set forth above, however, the combination of the prior art cited fails to teach determining, based on the affixed information, a category of the user from a plurality of categories including a senior user, a junior user, and a child user,-9-Application No. 15/819,401 Attorney Docket No. 00223.0063.00USwherein providing the personalized service based on the received voice instruction of the user and the affixed information further includes: broadcasting a feedback voice message based on received voice instruction in a slow speed in responding to determining the category of the user being the senior 
Ahn discloses a method comprising:
determining, based on the affixed information, a category of the user from a plurality of categories including a senior user, a junior user, and a child user,-9-Application No. 15/819,401 Attorney Docket No. 00223.0063.00USwherein providing the personalized service based on the received voice instruction of the user and the affixed information further includes: 
broadcasting a feedback voice message based on received voice instruction in a slow speed in responding to determining the category of the user being the senior user or the child user (child or elder speech speed decreased; p. 0038-0044); and 
broadcasting the feedback voice message in a normal speed in responding to determining the category of the user being the junior user (per age group speech; p. 0038-0044), to customize content output.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, such that the output data can be personalized based on the age group.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657